Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are currently pending. Claims 1-7, and 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Response to Arguments
	Applicant’s arguments with respect to rejections made under §103, have been fully considered and are moot in view of new grounds of rejections. The highlighting feature of the previously stored package is found in the Kirmani reference as cited below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 8-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAKSHMINARAYANAN et al. (US 2015/0130592 A1) in view of Mullins et al. (US 2016/0049006 A1) in view of Piron et al (US 2017/0243157) in further view of Yair et al. (US 2008/0215179) in further view of Kirmani et al. (US 2018/0068266 A1)

As per Claim 8, Lakshminaryanan teaches: 
A device comprising:  at least one display having an inner surface and an outer surface, wherein the inner surface is configured to display graphics to a user; a processor; a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: (Fig.6, par.34, par.36, the visual display is part of a tablet device 606 that also includes a front-facing video camera. The computing system presents, via tablet device 606, an image of cargo container 604 as taken by the video camera. Further, the image of cargo container 604 is overlaid with representation 608 that is, a representation of the visual indication of the determined target position.par.35, the technology known in the art as “augmented reality could be employed to depict for the user the visual indication of the determined target position for the package in (or on, or on to, etc.) the cargo container)
  Lakshminaryanan does not explicitly teach transparent display of an augmented reality device, however, this is taught by Mullins (Mullins: Fig.2, par.27, par.38, par.23). It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the transparent display of an augmented reality device feature for the same reasons its useful in Mullins -namely, so the information about the surrounding real world of the user becomes interactive (Mullins: par.3). Both Lakshminaryanan and Mullins deal with augmented reality (Lakshminaryanan: par. 35) and one skilled in the art would have recognized that using Mullins’s transparent display of an augmented reality device technique would improve the system due to their similar purposes and functions. Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results. 
Lakshminaryanan further teaches receiving, from a server, physical package dimensions associated with a physical package; receiving, from the server, a storage location where the physical package should be placed within a storage area; (par.13, the system queries a server using the obtained identifier and receives from the server a set of characteristics of package 204. The characteristics might include package weight, dimensions, and/or any other one or more package characteristics deemed suitable by one of skill in the art for a given context. Using the received set of characteristics of package 204, the system determines a target position in the cargo container for placement by the loader of package 206. As illustrated in FIG.3, in the depicted embodiment, the package-loading system uses a projector 304 to provide for the loader a visual indication 306 of the determined target position, par.28, Determining the target position using the obtained identifier could include querying a server with the obtained identifier and receiving from the server an indication of the target position par.32, . Providing the visual indication could include providing the indication via a user interface, par.34-35, Augmented reality)
Lakshminaryanan does not explicitly teach identifying a current location of the augmented reality device; identifying a current view of the user of the augmented reality device; generating augmented view data based on the current location and the current view, 19Attorney Docket 021188.433309 (4009US02)the augmented view data, however, this is taught by Mullins (Mullins: par.32, sensors 112 may include other sensors used to track the location, movement, and orientation of the viewing device 101 externally without having to rely on the sensors internal to the viewing device 101. The sensors 112 may include optical sensors (e.g., depth enabled 3D camera), wireless sensors (Bluetooth, Wi-Fi). GPS sensor, and audio sensor to determine the location of the user 102 having the viewing device 101, distance of the user 102 to the tracking sensors 112 in the physical environment 114 (e.g., sensors 112 placed in corners of a venue or a room), the orientation of the viewing device 101 to track what the user 102 is looking at (e.g., direction at which the viewing device 101 is pointed, viewing device 101 pointed towards a player on a tennis court, viewing device 101 pointed at a person in a room, par.33) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the augmented reality device current location and view  features for the same reasons its useful in Mullins -namely, the information about the surrounding real world of the user becomes interactive( Mullins:par.3) and to track what the user 102 is looking at ( Mullins: par.32). Both Lakshminaryanan and Mullins deal with augmented reality (Lakshminaryanan: par. 35) and one skilled in the art would have recognized that using Mullins’s augmented reality device location and view technique would improve the system due to their similar purposes and functions. Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results. 

 AQ#81345894Lakshminaryanan further teaches data defines dimensions of a virtual package in the storage location, the virtual package illustrating how the physical package should be placed within the storage location based on the physical package dimensions; (par.13, the system queries a server using the obtained identifier and receives from the server a set of characteristics of package 204. The characteristics might include package weight, dimensions, and/or any other one or more package characteristics deemed suitable by one of skill in the art for a given context. Using the received set of characteristics of package 204, the system determines a target position in the cargo container for placement by the loader of package 206. As illustrated in FIG.3, in the depicted embodiment, the package-loading system uses a projector 304 to provide for the loader a visual indication 306 of the determined target position, par.32, Providing the visual indication could include providing the indication via a user interface, par.34-35, Augmented reality par.37, three-dimensional visual indication representation) 
 Lakshminaryanan further teaches how the physical package should be placed within the storage location based on package placement rules (par. 27-28, the server may then apply those characteristics to a package-loading model to obtain the target position, and may send to the package-loading system an indication of the obtained target position. [ the package loading model to obtain the target placement position represents the placement rules])
While Lakshminaryanan teaches displaying, using the augmented view data and on the inner surface of the at least one display (Fig.6, Par.35-37, augmented reality visual indication) Lakshminaryanan does not explicitly teach one transparent display of an augmented view (Mullins: par.23, a transparent display of a head-mounted wearable device displays the augmented reality content. A position and size of the augmented reality content in the transparent display are based on a position and orientation of the viewing device relative to the physical object. par.27, par.38) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the transparent display feature for the same reasons its useful in Mullins -namely, the information about the surrounding real world of the user becomes interactive (Mullins: par.3). Both Lakshminaryanan and Mullins deal with augmented reality (Lakshminaryanan: par. 35) and one skilled in the art would have recognized that using Mullins’s transparent display of an augmented reality device technique would improve the system due to their similar purposes and functions. Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results. 
Lakshminaryanan further teaches a view of the storage area such that the user, while storing the physical package, can see the storage area with the virtual package displayed graphically in the storage location.  (par.37-38, the package loading system is arranged to detect whether the loader has in fact successfully loaded the current package at the target position that the system had visually indicated to the loader.par.39)
While Lakshminaryanan teaches loading physical package (abstract, package loading system) Lakshminaryanan does not teach identifying a loading tool is required to load the physical package. However, this is taught by Yair (abstract: wherein a sequence of picking instructions are presented online individually to the number of users via instruction presenting means which are associated with the respective users, each picking instruction specifying the HU to be transferred, the equipment to be used, Par.89, Equipments requirements—like fork lift, pallet jack, pick cart types etc. For an RF environment, the type of equipment the user will be using may be assigned to the picking area and/or employee, the equipment may also be linked to the HU type.) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the identification of the required loading tool feature for the same reasons its useful in Yair -namely, to transfer HU (abstract). Both Lakshminaryanan and Yair deal with loading physical package (Lakshminaryanan) and one skilled in the art would have recognized that using Yair’s loading tool technique would improve the system due to their similar purposes and functions. Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.
While Lakshminaryanan teaches projecting a virtual image (par.33, Providing the visual indication could include projecting the visual indication on to the cargo container, which in turn could involve projecting the indication using an image projector, par.37) Lakshminaryanan does not teach projecting a virtual image of a tool responsive to identifying the tool is needed. However, this is taught by Piron (par.65, augmented reality may be used to show a projection of a tool needed at a particular stage in a procedure to assist staff in the procedure room in identifying the correct tools. In one example, augmented reality may be implemented using a device similar to a Google Glass) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the identification of the required loading tool feature for the same reasons its useful in Piron -namely, to assist staff in the procedure room in identifying the correct tools (par.65).  Both Lakshminaryanan and Piron deal with projecting images to guide the user and one skilled in the art would have recognized that using Piron’s tool projection technique would improve the system due to their similar purposes and functions. Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.
While Lakshminaryanan teaches searching the storage area for a previously stored physical package; identifying the previously stored physical package in the storage area, and the augmented view display (par.30-31, the package loading system may query a server (Such as an RDBMS) to obtain data indicative of the respective positions of the already-loaded packages. the computing system obtains the respective positions of the one or more already loaded packages using a range camera, a structured-light 3D scanner, a light detection and ranging (LIDAR) system, a radio detection and ranging (RADAR) system, a Sound navigation and ranging (SONAR) system, any other device configured to obtain respective positions of the already-loaded packages, or any combination of these, as just a few examples. Other variations are possible as well, par.35, augmented reality)
Lakshminaryanan does not explicitly teach highlighting, in the augmented view and on the inner surface of the at least one transparent display, the previously stored physical package based on identifying the previously stored physical package in the storage area.  However, this is taught by Kirmani (par.53-55, par.96 augmented reality glasses) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the package highlighting feature the same reasons its useful in Kirmani -namely, for easy locating packages(par.55).  Both Lakshminaryanan and Kirmani deal with augmented reality (Lakshminaryanan: par. 35) and one skilled in the art would have recognized that using Kirmani’s highlighting technique would improve the system due to their similar purposes and functions. Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.

As per Claim 9, Lakshminaryanan in view of Mullins, Piron, Yair, and Kirmani teaches claim 8. Lakshminaryanan further teaches: 
placing physical package into a storage area, the augmented reality device (abstract, par.35) Lakshminaryanan does not explicitly teaches wherein the physical package was unknown when another package was previously placed in the storage area.  However, this is taught by Kirmani (par.68, the image processing CPU 122 still recognizes the existence of a loaded package, but there will be no “match” of the loaded package to a scanned package. Such a package may be “marked” in image streams as “unidentified”, instead of with data identifying the package, and the system may issue a " warning” to the loader (visual / auditory or other) that an unidentified package is in the vehicle. The warnings may allow the loader (or driver) to correct the issue by scanning the package, placing the package in the camera view and producing an appropriately matched package. in one example of an unidentified package being loaded into a delivery vehicle, the driver upon first entering the delivery vehicle may receive a notice that 300 packages have been loaded in the vehicle, but that one of the packages is “unidentified”. The driver’s tablet can show the location of the unidentified package, and remedial action may be suggested to, or required from, the driver. Alternatively, a distinct light (i. e., red light) may be directed onto the location where the unidentified package rests, par.72, par.96,). It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the unknown object feature for the same reasons its useful in Kirmani -namely, So a distinct light (i.e., red light) may be directed onto the location where the unidentified package rests.  (par.68) the location of a package may be " marked” or indicated in a variety of manners: by projecting light on the package of interest (unidentified package, package to be delivered, etc.) (par.96). Both Lakshminaryanan and Kirmani deal with augmented reality (Lakshminaryanan: par. 35) and one skilled in the art would have recognized that using Kirmani’s unknown package technique would improve the system due to their similar purposes and functions. Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.

As per Claim 10, Lakshminaryanan in view of Mullins, Piron, Yair, and Kirmani teaches claim 8. Lakshminaryanan further teaches:
Wherein the storage area is a freight truck.  (par.25, the cargo container could take the form of (or include) a truck trailer, a semi-trailer, a cargo area of an aircraft (Such as a passenger aircraft or a cargo aircraft, as examples), a cargo ship, a railroad car, a freight car, a boxcar, an intermodal freight container, any other cargo container, or any combination of these, as examples.) 

As per Claim 12, Lakshminaryanan in view of Mullins, Piron, Yair, and Kirmani teaches claim 8. Lakshminaryanan further teaches:
Augmented reality (par.35) Lakshminaryanan does not explicitly teach the augmented reality device is wearable by the user, the augmented reality device being shaped as one of glasses and a visor.  (Mullins: par.23, a transparent display of a head-mounted wearable device displays the augmented reality content par.27, the display of the viewing device 101 may be transparent or semi-transparent Such as in lenses of wearable computing glasses or the visor of a helmet. The viewing device 101 may include optical and non-optical sensors for identifying the physical object 116 and the position and orientation of the viewing device 101 relative to the physical object 116., par.36, the viewing device 101 may be a wearing computing device (e.g., glasses or helmet)). It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the wearable augmented reality device feature for the same reasons its useful in Mullins -namely, the information about the surrounding real world of the user becomes interactive ( Mullins:par.3) the user maybe a human assisted by a machine or a machine Supervised by a human (Mullins: par.36).  Both Lakshminaryanan and Mullins deal with augmented reality (Lakshminaryanan: par. 35) and one skilled in the art would have recognized that using Mullins’s wearable augmented reality device technique would improve the system due to their similar purposes and functions. Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.

As per Claim 13, Lakshminaryanan in view of Mullins, Piron, Yair, and Kirmani teaches claim 12. Lakshminaryanan further teaches:
wherein the user is assigned to load a plurality of storage areas.  ( par.12, Providing guidance to a loader when positioning packages in the cargo container would tend to result in less open space being left between and among adjacent packages, and would thus tend to increase the utilization of the available space in the container.) 

As per Claim 14, Lakshminaryanan in view of Mullins, Piron, Yair, and Kirmani teaches claim 12. Lakshminaryanan further teaches:
the computer-readable storage medium having additional instructions stored which, when executed by the processor, cause the processor to perform operations comprising: transmitting, to the server, a confirmation that the physical package is placed in the storage location. (par.38, the package loading system is arranged to detect whether the loader has in fact successfully loaded the current package at the target position that the system had visually indicated to the loader. For example, the package-loading system might obtain, both before and after the current package is loaded, depth information of packages in the cargo container. The system may detect (perhaps using a range camera) that the user has entered and subsequently exited the container; upon so detecting, the system may obtain (and perhaps store) the depth information of packages then loaded in to the cargo container (perhaps again using a range camera). The package loading system may obtain a loaded position of the current package based on a comparison of depth information obtained before and after the current package was loaded and, based on the loaded position, may determine whether the current package was loaded in to the cargo container at the determined target position par.39, upon determining that the current package was loaded in to the cargo container at the determined target position, the system may provide one or more confirmation indications to the user, perhaps via a user interface. For example, providing the alarm indication could include providing the indication to a user interface for presentation to the user.) 
  


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAKSHMINARAYANAN et al. (US 2015/0130592 A1) in view of Mullins et al. (US 2016/0049006 A1) in view of Piron et al (US 2017/0243157) in further view of Yair et al. (US 2008/0215179) in view of Kirmani et al. (US 2018/0068266 A1) in further view of KISILER (US 2018/ 0018619 A1).

As per Claim 11, Lakshminaryanan in view of Mullins, Piron, Yair, and Kirmani teaches claim 8. Lakshminaryanan further teaches: 
The storage area, but Lakshminaryanan does not teach a grocery bag.    However, this is taught by Kisiler (par.83, continuing with the example above, the user may continue to add items, such as groceries to the shopping list. The shopping component 406 may estimate how many bags will be necessary to hold the groceries and an indication of 6 bags of groceries to be obtained at Grocery Store C may be provided to the identification component 402, par.84) It would have been obvious to one of the ordinary skill in the art before the filing date  to incorporate the grocery bag feature with Lakshminaryanan’s system for the same reasons it’s useful in Kisiler-namely, to estimate how many bags will be necessary to hold the groceries (par.83). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628